Freeman, J.,
delivered the following dissenting opinion,
McFarland, J., concurring:
The construction of the will of G. W. Allen, deceased, is the matter of this litigation. It is as follow's: After providing for the payment of his debts,
and for his burial, out of his personal property, in the first two clauses, the third clause is as follows: “ I .have some real and personal property, and I do hereby make the following disposition of it: 1st. I
have a tract of land, of 250 acres, lying on the south side of French Broad River, between the lands of Vm. Burnett and the mouth of Wolf Creek, which I hereby give and bequeath to my two sisters, Emily Allen and Cynthia Cowan, and to their heirs forever, the title to which is hereby vested in them. 2d. I have an undivided interest in the real and personal estate of my father and mother, aside from some other personal property in my own right, all and singular of which I do hereby give and bequeath the same to my said two sisters, Emily Allen and Cynthia Cowan, and to my brother, Greene Allen, jointly, share and share alike in the same.”
This will was made in 1864. The testator died *88in 1876. The testator acquired considerable lands and persona] property after making this will — the lands not included in the description of the land mentioned in the will; the personalty consisting, among other things, of bonds secured by mortgage, notes and money.
The question is, did this after-acquired property pass under the will, or did he die intestate as to it?
Under the title, “effect of events subsequent to the execution of wills,” sec. 2195 of the Code, it is provided that “a will shall be construed, in reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, and shall convey all the real estate belonging to him, or in which he had any interest at his decease, unless a contrary intention appear bjr its words and context.”
This gives the rule of construction, in reference both to real and personal estate — that is, “it shall speak and take effect as if it had been executed immediately before the death of the testator,” as to both kinds of property comprised in the' will, and shall convey, even as to realty, all he owns at the time it speaks, that is, at his death, unless a contrary intention appear by its words and context.” The law fixes that all his property passes, unless the words and context of the will itself shows the contrary.
As to the realty, this intention to the contrary is clearly made out from the language and context. He gives a specific tract of 250 acres, locating it specifically, to his two sisters. Second, he says, I have an mrdivided interest in the real and personal estate of *89my father and mother, aside from some other personal property in my own right, all and singular of which “I do hereby give and bequeath” to said sisters and his brother, Greene Allen, etc.
Now, let us construe this clause as speaking at the death of the testator, and see if we can find any of the property in it excluded by the “words and context” from its operation.
He is to be looked at as giving to these parties his property such as is enumerated, at that time, and all is by law given unless the contrary appears. Fix this date in the mind, and read the clause, “I have now, in 1876, an undivided interest in the real and personal estate of my father and mother, and I give this to my sisters and my brother.” This is clear; the property is designated, and cannot bo misunderstood. He then adds: “Aside from some other personal property in my own right, all and singular of which I hereby give,” etc. Aside, that is, in addition to, 'or beside the interest in my father’s and mother’s estate, I have some other personal property in my own right, and this is given, as the interest I own in my father’s and mother’s estate is given, to said sisters and brother. What is there in this language to limit the personalty included in the last quoted clause? Nothing, that we can see. He first gives, specifically, the undivided interest in both kinds ■of property in this estate, and then all the other personal property he owns in his own right is likewise disposed of to the same parties. This language certainly includes all the other personalty lie has at the *90time the will speaks, for he divides it distinctly into two classes, that from his father's and mother's estate,, and- “ aside,” or in addition, the other personal property owned in his own right. You can only limit tbis so as to exclude the entire personalty owned by him at this, the time the will speaks, by remembering that the will was made in 1864, .instead of 1876. If you construe it to “speak and take effect” in 1864, then it would dispose of only what he then had. But this is precisely what the law says you shall not do; but shall construe it as speaking immediately before his death. If construed as speaking in 1864, we would say at once he could only give ■what he then had in his own -right. But when we take the rule prescribed by the statute, and say it speaks in 1876, then its language means, I to-day give my interest in my father's and mother’s estate, both real and personal, and aside from that, I now have some other personal property in my own right, and that property, so owned now in 1876, just as I am going to die, I also give to my sisters and brother* How much personalty owned in his own right is not stated, but all he owns, aside from the interest in the father’s estate, in his own right, is certainly given— when, at the date when the will speaks, that is what he owned in his own right then. What did he own in his own right then? Bonds, mortgages and money, with other personalty. We have but to find out what it is at this date, and he has disposed of it. If he did not own it in his own right, or had any personally held in right of another, it would be ex-*91eluded by the language, and not pass, because the contrary intention appears, and the gift only includes what he owns in his own right, and excludes what he may own in right of another. It is not pretended that at his death he owned any property in right of another, or did not own all the personalty he possessed in his own right; if so, all such property is inevitably disposed of by the language used.
The only real question, it seems to us, is, what did he own immediately before his death, and is any of such personalty excluded by the words of the will? No such exclusion is found, and therefore all goes by the gift, owned in his own right. We can only avoid this conclusion by construing the language as speaking, not at his death, but at the time of making his will,, and this is to disregard the law as it is written. It is argued that the third clause changes all this, and points to the real and personal estate then owned by testator, that is, when the will was made. This may be conceded; but here the error is the same, in not construing this language to speak immediately before the death of the testator. Only apply this rule, arbitrary as it is, but imperative nevertheless, and the difficulty is solved.
But read the language — “I have now, in 1876, some real and personal property, and I hereby, at this time, make the following disposition of it” — and you are compelled to have him, by this act, about, to dispose of all this property at this time, and so the entire estate would be disposed of, or is purposed to be disposed of; and then the after language-*92speaks from the same date, and all would go, unless a contrary intention is found in words or context. The contrary intention does appear, as to the realty, for a specific portion, is alone designated as given, and to specified parties, the expression of the one thing •excluding the other. But when we come to the personalty, it is all, aside from what he gets from his father’s and mother’s estate, and no specific designation ■of any part, which can exclude by possibility any other part not thus given. The words “all and singular,” make this construction still stronger, instead of militating against it, because these words of necessity include all the befo rementioned property, to-wit, the ■undivided interest in the real and personal estate from his 'father and mother, and also the other property ■owned in his own right, “all and singular” of which he gives to the sisters and brother. What property is this? The law says the will speaks immediately before his death. Then, all and singular of the above property, to-wit, the interest from the father’s estate, and aside, or beside, and in addition, such other personal property as he owned then in his own right. If this does not include all he has when the will speaks, then language cannot, as we think, be found that will; but to avoid the conclusion, the language must furnish the exclusion itself. What are. the words, •or what the context, that does this,. we are unable to see. Nothing guides to such a conclusion, except the fact that the will was made in 1864; and it seems to us we can only reach the opposite conclusion by making it speak at this date, and not at the date *93fixed by the law, that is, immediately before the death of testator.
For these reasons, I dissent from the conclusion of the majority of the court.